 CHROMIUM PLATING &POLISHING CORP.Chromium Plating and Polishing Corp.and Frank Vas-ques, George Cipolla,and Nathanial BrownAmalgamated Production and Journeymen's WorkersUnion of America,Local9 and District 5 AffiliatedUnions(Chromium Plating and Polishing Corp.) andFrank Vasquez,George Cipolla,andNathanielBrown.Cases 29-CA-2870, 29-CA-2870-2, 29-CA-2870-3, 29-CB-1207, 29-CB-1207-2, and 29-CB- 1207-3.April 30, 1973DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY,AND PENELLOOn January 15, 1973, Administrative Law JudgeArnold Ordman issued the attached Decision in thisproceeding. Thereafter, Respondent Company filedexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amenddd, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondents, Chromium Plating andPolishing Corp., Brooklyn, New York, its officers,agents, successors, and assigns, and AmalgamatedProduction and Journeymen'sWorkers Union ofAmerica, Local 9 and District 5 Affiliated Unions, itsofficers, agents, and representatives, shall take the ac-tion set forth in the said recommended Order.iThe Respondent Company has excepted to certain credibility findingsmade by the Administrative Law Judge It is the Board's established policynot to overrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrectStandard Dry Wall Products,Inc,91 NLRB 544, enfd 188 F 2d 362 (C A. 3) We have carefully examinedthe record and find no basis for reversing his findingsDECISION345STATEMENT OF THE CASEARNOLD ORDMAN, Administrative Law Judge: An originaland two subsequent unfair labor practice charges were filedagainstRespondent Company on May 9, 11, and 12, 1972,respectively.On the same dates an original and two latercharges were filed against Respondent Union. Pursuant tothese charges the Regional Director for Region 29 of theNational Labor Relations Board, on July 28, 1972, consoli-dated the cases and issued a single complaint directed bothagainst Respondent Company and Respondent Union.As to Respondent Company, the complaintalleges, insubstance, that Respondent Company discharged employ-ees Frank Vasquez, Nathaniel Brown, and Jesus Rivera onMay 8, 1972; that seven of their fellow employees engagedin an unfair labor practice strike on May 10, 1972, in protestagainst these discharges; and that Respondent dischargedthese seven employees on the same day, May 10.' The com-plaint further alleges that by the discharges of May 8 andMay 10 Respondent Company violated Section 8(a)(1), (2),and (3) of the National Labor Relations Act, as amended.As to Respondent Union, the complaintalleges, in sub-stance, that Respondent Union, by its agents, Harry Pappa-lardo and Miguel Martinez, threatened various employeeson May 8, 1972, with loss of employment for supporting aunion-deauthorization petition and, onMay 10, 1972,threatened various employees with loss of employment forengaging in a strike which began on that day, thereby violat-ing Section 8(b)(1)(A) of the Act.Respondent Company and Respondent Union, in theirrespective answers to the consolidated complaint, deniedthat they had engaged in the alleged unfair labor prac-tices.2A hearing on the controvertedissueswas conducted be-foreme in Brooklyn, New York, on October 11 and 12,1972.3 Following the close of the hearing, briefs were filedby General Counsel and by Respondent Company. Uponthe entire record,4 upon my observation of the witnesses,iThe names of these seven employees are George Cipolla, Ramon Lugo,WillieMcGuiness, Jesse James Hardy, Lucius Ellison, Rufus Gardner, andFelix Nieves2One day before the hearing opened, counsel for the Respondent Union,by telegram,withdrew its appearance and answer However, as shown in thecaption,HarryPappalardo,at the hearing,entered his appearance for Re-spondent Union His motion to reinstate the answer previously filed in Re-spondent Union's behalf was granted3At the outset of the hearing,General Counsel moved to withdraw thoseportions of the complaint relating to the alleged discriminatory discharge ofVasquez, Brown, and Rivera on the ground that, notwithstanding subpenasserved on them,the three named individuals had not appeared at the hearingThe motionwas grantedLaterthat sameday Vasquezdid appear at thehearing and explained that his failure to appear earlier was due to his appre-hension that his absence from his new job might jeopardize his employment,but that his new employer had now granted him permission to appear Under-these circumstances, and perceiving no prejudice to Respondents inasmuchas the motion to withdraw the allegations relating to Vasquez had beengranted only a few hours earlier, General Counsel's motion to reinstate theallegations relating to Vasquez was granted over the objection of counsel forRespoi.dentCompany Theruling granting the motion to withdraw as toBrown and Rivera remainedundisturbed.4 The pages of the transcript were inadvertently misnumbered in that theContinued203 NLRB No. 57 346DECISIONSOF NATIONALLABOR RELATIONS BOARDand upon due consideration of the briefs,Imake the follow-ing:FINDINGS AND CONCLUSIONSIJURISDICTIONRespondentCompany, a New York corporationwith itsprincipal office and place of business in Brooklyn, NewYork,is engaged in the business of polishing and platingmetal furniture,fixtures,and related products.During theyear preceding the issuance of the complaint herein,a repre-sentative year in Respondent Company's operations, Re-spondent Company purchased and received goods andmaterials,valued in excess of $50,000, which were shippedto its Brooklyn plant from States other than New York. Itis undisputed,and I find, that Respondent Company is anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.It is also undisputed,and I find,that Respondent Unionis a labor organization within the meaning of Section 2(5)of the Act.Jurisdiction is properly asserted herein.IITHE UNFAIR LABOR PRACTICESA. BackgroundThe instant controversy is a continuation of a labor dis-pute which was the subject matter of a recent Board pro-ceeding against Respondent Company identified on theBoard's docket as Case 29-CA-2646.5That proceeding re-lated to the grant of recognition to, and the execution of acollective-bargaining agreementwith,the labor organiza-tion which is the Respondent Union in the instant case.Following a hearing which closed onMay 4, 1972, the Ad-ministrativeLaw Judge,Morton D. Friedman,found insubstancethatRespondentCompany hadunlawfully assist-ed the Union and had discriminated against its employeesby granting recognitionto the Unionon November 8, 1971,and by executing and enforcing a collective-bargainingagreement on December6, 1971, whichagreement con-tained,inter alia,union-security and dues-checkoff provi-sions, all at a time when theUniondid not represent anuncoercedmajority ofRespondentCompany'semployees.Based upon these unfairlaborpractice findings,Adminis-trativeLaw JudgeFriedman,in his decision dated August25, 1972,directed Respondent,inter alia,to withhold recog-nition fromthe Unionand to cease giving effect to thecollective-bargaining agreement it had executed with theUnion.No exceptions were filed, and on October2, 1972,the NationalLaborRelations Board adopted the unfairlabor practice findings and conclusions of the Administra-tiveLaw Judgeand directed that his remedial order becomplied with.pages following p 378 are designatedas pp 279 to292 That numbering ishereby correctedand the pages will be numbered379-3925The Decisionof the AdministrativeLaw Judgeand the Board'sOrderadopting thatDecisionare includedin the recordherein and are identifiedas G C Exh. 2A and BThe events which are the subject matter of the instantcase occurred while the foregoing proceeding was pendingand arose in substantial part from a continuing resistanceby certain of Respondent Company's employees to the rec-ognition which had been extended to Respondent Union, tothe collective-bargaining agreementwhich hadbeen execu-ted on December 6, 1971, and particularly to the union-security and dues-checkoff provisions which RespondentCompany, according to the decision in Case 29-CA-2646,was found to have unlawfully enforced.Indeed, among theindividuals who filed the unfair labor practice charges giv-ing rise to the complaint in Case 29-CA-2646 were RufusGardner and Ramon Lugo,who are among the employeesalleged in the instant case to have been unlawfully dis-charged.B. The Evidence1.The eventsofMay 4, 1972As noted,the last day of hearing in Case29-CA-2646 wason May4, 1972.That morning 14 employees of RespondentCompanypresented themselves at the Brooklyn office ofthe NationalLaborRelations Board to file a petition askingfor withdrawal of RespondentUnion's authorityto compelthem to join the Respondent Union as a condition of theiremployment6All 14 employeesat that time affixed theirsignatures to a written statement requesting the withdrawalof that authority.Included among the 14 signatory employ-ees were all the employees alleged in the instant case to havebeen discriminatorily discharged.Mario Fichera, Jr., vice president of Respondent Compa-ny and the person in charge of its labor relations,was alsopresent at the Brooklyn office in connection with the hear-ing inCase 29-CA-2646.Fichera asked the employees whattheywere doing there.Whenthe employees informed Fich-era that they were there to file a petition,Fichera told themthatif theydid not return to the plantby noon they wouldbe fired?Fichera acknowledged stating in the course of thisconversation that the employees were"going in the wrongdirection"and concededthat he probablysaid also that this"bullshit has gone pretty far."2.The discharge of Vasquez; theevents of May 8, 1972Francesco Vasquez began to work for Respondent Com-pany at the beginning of April 1972 as a truckdriver at $3an hour. Respondent Company had only one truck at thattime.Vasquez' employment came about because WalterParks, who had been the regular truckdriver, had been ar-6 This petition,which was filed with the Board, bears the number 29-UD-69rThe findings as to this incident are predicated on the testimony of RufusGardner, GeorgeCipolla,Francesco Vasquez,and Ramon Lugo. MarioFichera,Jr, testified that the incident occurred, that he asked the employeeswhat they were doing there,that the employees told him theywerethere tofile a petition,that he complained that all of them did not have to leave theplant to file a petition,and that he directed the employees to return to workby noon.Fichera made no mention in his testimony relating to his statement,already testifiedto by the employees,that he had threatened them withdischargeif theyfailed to return by noon. CHROMIUM PLATING & POLISHING CORP.347rested and put in jail. Mario Fichera, Jr., thereupon calledRespondent Union for a driver and Respondent Union re-ferred Vasquez who was a member of that organization.Fichera told Vasquez he would be the truckdnver. He didnot tell Vasquez the job was temporary. Vasquez drove thetruck for a few weeks. Shortly after Vasquez was hired,Respondent Company hired Sam Mercado. Mercado onoccasion acted as helper to Vasquez and on occasion drovethe personal station wagon of Robert Fichera, secretary-treasurer of Respondent Company, when the needs of thebusiness required the use of an additional vehicle for specialpickups or deliveries.Walter Parks was released from jail after a brief stay andreturned to Respondent Company's employ about May 1,1972. Parks was given back his old job as truckdriver. AsMario Fichera, Jr., testified, he told Vasquezat this timethat Vasquez was a good driver, that management wantedto keep him on, that an additional truck which the Compa-ny had ordered to carry on its operations would be deliveredin a few days, and that Vasquez would be the driver for thatvehicle. The additional truck was delivered in a few daysand Vasquez was assigned as its driver. During the interven-ing few days before the new truck was delivered, Vasquezwas assigned to work inside the plant in the packing andracking departments and operated a forklift, and he alsomade a few pickups or deliveries in the station wagon. 8Vasquez drove the new truck during the workweek ofMay I to May 5 and also on Monday, May 8. On May 4,however, as previously related, Vasquez was among the em-ployees who went to the Board office to file the deauthoriza-tion petition and to whom Mario Fichera, Jr., spoke.Vasquez credibly testified that on this occasion Mario Fich-era, Jr., specifically put to him the query, "Frank, what areyou doing here?"According to Vasquez, he returned from his driving du-tieson Monday, May 8, about 4 or 4:30 in the afternoon.Robert Fichera, upon Vasquez' arrival at the plant, toldVasquez that Mario Fichera, Jr., would like to see him.Vasquez proceeded to the office and Mario Fichera, Jr., saidto Vasquez, "I have to lay you off." Vasquez asked, "Is itmy work?Is itsomething I did?" Fichera replied in thenegative, added that there was no work, not enough for twodrivers, and handed Vasquez his paycheck.10Vasquez testified that he left the office at this point. Uponleaving the office, he saw Harry Pappalardo and MiguelMartinez,Respondeni Union's business' representatives,who were in the plant at the time. Vasquez told Pappalardoand Martinez that Mario Fichera, Jr., had just laid him off.Martinez asked why and Vasquez replied, "He said lack ofwork and there's no more work for two drivers." Pappalardoasked whether Vasquez had signed the deauthorization peti-tion on May 4, the preceding Thursday. Vasquez said hehad and Pappalardo retorted, "'Well, that's why he firedyou.,,8Thefindings inthe above two paragraphs derive from the testimony ofVasquez, Mario Fichera, Jr, and Walter Parks, all of whose testimony in thisregard is wholly consistent and differs only in minor and immaterial detailinasmuch as Fichera knew that Vasquez had been referred for employ-ment by Respondent Union, Fichera would obviously have been surprisedto find Vasquez participating in a union dissident group action10Normal payday in Respondent Company is FridayNAccording to Vasquez, he then returned to the plant of-fice to pick up his layoff slip. Pappalardo and Martinezfollowed himintothe office. Vasquez volunteered to MarioFichera, Jr., that he would work inside the plant at the lowerrate of pay inside workers received and Fichera replied thatthere was no work inside or outside. Fichera was given alayoff slip, signed by Robert Fichera as secretary-treasurer,which read:To Whom It May Concern,Frank Vasquez was laid off on 5-8-72. He has beenworking for Chromium Plating & Polishing for approx-imately one month. As soon as industry picks up, wewill rehire him if he is available.Neither Pappalardo nor Martinez-their statusas agentsof Respondent Union was not disputed by RespondenttUnion-testified."Mario Fichera, Jr., did testify as to the layoff interviews.Fichera said that he had decided to terminate Vasquez'employment because, although Vasquez was a good driver,his performance as an inside worker was wholly inadequate.Pressed by his counsel as to whether a cost factor enteredinto that decision, Fichera said that inside workers receiveda lower wage than drivers.Fichera confirmed that he had called Vasquez to his of-fice.Fichera testified further that he told Vasquez that dnv-ing dutieson the new-truck would be sporadic, that hewould have to lay Vasquez off, but wanted the right to callVasquez back because Vasquez was a good driver. Accord-ing to Fichera, Vasquez commented, "That's bullshit. That'snot the reason. But if you lay me off, you lay me off. That'sit."Fichera also confirmed that there was a second conversa-tion at which Pappalardo was present. According to Fich-era, when Vasquez lodged his complaint to Pappalardo, thelatter told Vasquez, "Don't worry, I got you this job, so I'llget you another job." On cross-examination, Fichera statedthat he had not given Vasquez any prior notice of dischargealthough he thought that the collective-bargaining agree-ment withRespondent Union required a 2-day notice.As the foregoing recital demonstrates, the testimony ofVasquez and Fichera as to the two office interviews betweenMario Fichera and Francesco Vasquez isconsistent andcomplementary. I find that the interviews were substantiallyas they testified. I further credit Vasquez' undisputed testi-mony as to his conversation with Pappalardo and Martinezin the interval between the two office interviews.Relevant herealso isthe evidence relating tothe extentof driving work done after May 8, the date of Vasquez'discharge.Vasquez testified that, following Parks' return towork and after the new truck was delivered, the old truckwas in usemost of the time and the new truck" was usedevery day. He testified furiher that after his discharge SamMercado, who was junior to him in seniority, drove the newtruck.George Cipolla testified that he saw the new truckbeing loaded on May 10 and asked Mario Fichera, Jr., toput Vasquez back to work. Fichera replied that he had nowork for Vasquez. When Cipolla called Fichera's attentionto the fact that the new truck was being loaded, Fichera said11RespondentUnionpresented no witnesses Pappalardo, who entered hisappearance for RespondentUnion,was present throughout the hearing andwas advised of his rightto participatefully at all stages of the proceeding 348DECISIONSOF NATIONALLABOR RELATIONS BOARDthere would be only one stop. Cipolla urged that Vasquezbe given that stop, and protested that Vasquezwas beingfired "out of seniority." Vasquez and Cipolla also testifiedthat they saw the new truck being driven by Sam Mercadoon May I I.Mario Fichera,Jr., testified, largely on cross-examina-tion,as to the extentof truckutilization.He explained thathe let Vasquez go because the use of the second truck everyother day or every 2 days did notjustify Vasquez'retention;that the new truck was used "very seldom" for about amonth after Vasquez was laid off;that when it was used itwas driven by Sam Mercado who was junior to Vasquez inseniority, but whose employment had not been terminatedbecause Mercado was originally hired as a packer; that laterwhen business picked up Sam Mercado drove the truckmost of the time;and that about 2 months before the hear-ing a new driver was hired to operate the truck. MarioFichera, Jr., explained his failure to recall Vasquez, as hehad orally told Vasquez he would and as was indicated onVasquez' layoff slip, on the ground that the hiring of truck-driverswas no longer his responsibility and that that respon-sibility had been transferred to his brother, Robert Fichera,1-1 /2 to 2 months earlier.On thebasis of the foregoing testimony,Iam satisfiedand find that, while there was a temporary dropoff in theutilization of the new truck in the few weeks immediatelyfollowing Vasquez' discharge, the truckwas still being uti-lized and that thereafter the truck was restored to full opera-tional use.At the end of the workday on May 8, Respondent UnionOfficials Pappalardo and Martinez were still at the plant.George Cipolla credibly testified that thetwo officials werepulling the men to one side as they were leaving work to talkto them and that Cipolla heard the officials tell employeeNeff to "stick with us and we will take care of you." Cipollatestified that at this point he interjected the comment, "Stickwith Local 9 and you'll get far" to which Martinez replied,"If you stay with Lugo [a union dissident and one of thesignatures to the May 4 deauthorization petition], you'regoing to be out of here." Martinez added the comment,"You signed the petition and you're going to get fired if youstay with Lugo." Cipolla's testimony as to this incident isundisputed and I credit that testimony.3.The work stoppage of May 10,1972; the dischargesFrancesco Vasquez and Nathaniel Brown were dis-charged on May 8, allegedly for lack of available work. Onthat day or the following day, Jesus Riverawas also dis-charged. On May 9, despite the allegedshortageof work,Respondent Company hired three new employees.A number of employees were disturbedat this sequenceof events and onthe morningof May10 at the beginningof the workday there was a work stoppage by seven employ-ees."The seven employees were George Cipolla, RamonisThere is varying testimony as to whether the work stoppage was decidedupon that morning in the plant dressing room before working hours orwhether it resulted from a discussion held by some of the participants thepreceding day I believe and find that the proposed work stoppage wasLugo, Willie McGuiness, Jesse James Hardy, Lucius Elli-son,RufusGardner, and Felix Nieves. Like Vasquez,Brown,and Rivera,these seven were among the 14 employ-ees who had presented themselves at the Board offices onMay 4 to file the union-deauthorization petitio.i and whowere reproved at that time by Mario Fichera, Jr.As will be apparent presently,there are discrepancies inthe testimony concerning the precise circumstances sur-rounding the work stoppage,but the essential facts are rela-tively undisputed. Immediately after the 8 o'clock bell rangfor the start of the day's operations,the seven named em-ployees did not go to work but stood around on the plantfloor.Mario Fichera, Jr., who observed this through theglass partition in his upstairs office,came down, ap-proached the group, and asked what was going on. He wasinformed by the participants in the work stoppage that theyhad gathered to present a demand that Vasquez, Brown,and Rivera be rehired. Fichera rejected the demand, direct-ed them to go back to work,and suggested that they pursuetheir grievance through the processes of Respondent Union.The group rejected the suggestion and directive and did notgo back to work. After some additional discussion and pur-suant to Fichera's ultimatum that the participants in thework stoppage return to work or be discharged, Ficheradischarged them and told them to come upstairs to theoffice and get their checks.During the course of the stoppage, which went on for overan hour,the local policearrivedpursuant to a call fromFichera and, after some colloquy with the participants tothe dispute, informed the seven employees that they, thepolice,could do nothing about the situation and were theremerely to carry out Fichera's instructions to remove theseven employees from Respondent Company's premises.During this same interval,Respondent Union's representa-tives, Pappalardo and Martinez, put in an appearance. Theparticipants in the work stoppage told Martinez and Pappa-lardo what they were doing and why. Pappalardo and Mar-tinez informed the participants that Respondent Unioncould do nothing for them because they had filed a petitionto stop the Respondent Union from collecting dues.Pappa-lardo urged the participants to return to work or they wouldbe fired.Pursuant to Fichera's directive, endorsed by the police,the seven employees engaging in the work stoppage went tothe plant dressing room to change their clothes and thenproceeded to the office to pick up their checks. Pappalardoand Martinez were also in the office at this time.Fichera,before giving them their checks,asked the employees to goback to work.Theyrefused.Fichera gave them their checksand also gave each of the seven employees a terminationslip. The slips carried the date 5-10-72 and the name of theparticular employee. Each slip read:To Whom It May Concern,As of 5-10-72, the abovename is no longer em-discussed on both occasions.The evidence presented also fails to resolvewhether the work stoppage was intended to last only long enough for theseven employees to present their demands or whether it was designed tocontinue thereafter in support of the demands Inasmuch as presently ap-pears, the seven participants in the work stoppage were discharged that verymorning, the question as to the intended duration of the work stoppageremains unresolved CHROMIUMPLATING & POLISHING CORP.349ployed by this firm. The reason of their [sic]termina-tion is awork stoppage.Mano FicheraThe seven employees then left the plant and proceeded tothe Board offices to file unfair labor practice charges.Considerable testimony was adduced, principally fromRespondent Company's witnesses, in an effort to establishthat the seven participants engaged in various forms of mis-conduct during the work stoppage. Thus, Benjamin Delga-do, who had been hired that very morning, testified, as awitness for Respondent Company, that there was screamingand shouting, that he was called names and that RamonLugo sought to prevent him from working, threatened him,and even tried to push him when he sought to go to work.According to Delgado, Fichera intervened at this point.Delgado also testified that on the afternoon of May 10,following the discharges, Lugo stood in front of the plantand threatened Delgado when he left the plant. I find Del-gado not to be a credible witness. His eagerness to ascribemisconduct to the participants in the work stoppage is ex-emplified by his testimony that Lugo was outside the plantall afternoon on May 10 and threatened him. Uniform testi-mony of several witnesses which I credit established thatfollowing the discharges Lugo and the other six work stop-page participants went directly to the Board offices to filecharges and submit affidavits and remained there all af-ternoon.Mario Fichera, Jr., testified that there was considerablename-calling, cursing, and shouting.He corroboratedDelgado's testimony that he interceded when Lugo tried topush Delgado and made reference to another pushing inci-dent where he was not altogether certain about the identityof the employee being pushed. On the other hand, it wouldappear that these matters were not of such proportion as tooccasion Fichera deep concern inasmuch as he invited theseven participants in the work stoppage to return to workjust before he handed them their checks and terminationslips. Fichera specifically acknowledged at the hearing thathe was willing at that time to take the seven back to workdespite the alleged violent activity to which he had testified.Moreover, the termination slips which Fichera had pre-pared and signed made no reference to misconduct andspecified the work stoppage as the only ground for dis-charge.Larry Parks, whom Vasquez had been hired to replaceand who later returned to Respondent Company's employ,also testified as a witness for Respondent Company. Parkstestified that there was a lot of cursing and shouting, thathe was called names, and that the other employees wereworking although the seven participants in the work stop-page made some effort to stop them from working. Al-though Parks was in the area, he could not recall any"pushing" incident.Foreman Davidson testified that the seven work stoppageparticipants were not working, that other employees werestanding around watching them, that the seven urged themnot to work, and that there was some cursing. He furthertestified, however, that he was in a position to observe theentire situation, that he saw no employee physically stop-ped, and that he heard no threatsThe remaining witnesses for Respondent Company werealso questioned as to alleged misconduct. Berrara, an em-ployee and steward for Respondent Union, testified that heheard no cussing, that there was loud talking because of thenoise of the machines that were operating, that, apart fromthe seven, the other employees were working, and that theseven did not try to stop the others from working.Sergeant Johnson, who was one of the local police calledto the plant on May 10, was also presented as a witness forRespondent, Company. He testified that he had been sum-moned on umerous occasions to the Respondent Compa-ny plant and that neither his notes nor his recollection gavehim any basis for testifying as to the course of events onMay 10 except that there was a labor dispute and it wasreferred to court.Several of General Counsel's witnesses also testified inthis regard. Rufus Gardner testified that to his knowledgeitwas not contemplated that the work stoppage participantsspeak to other employees about their joining the stoppageor about barring or interfering with other persons enteringthe plant. He testified that the other employees were work-ing. George Cipolla testified that there was no violence, thatthere was loud talking because of the noise of the machines,that he saw some of the other men working, but could notsay whether all the others were working. He further testifiedthat he did not talk to any of the other employees. Vasquez,who was present for only a brief interval on May 10, testi-fied that he saw no violence, that there was no yelling orfighting, and that he did not notice whether the other em-ployees were working. Lugo testified as to various mattersand stated also that he had not touched Delgado and hadnot blocked anyone from working. Based upon my observa-tion of Lugo and my appraisal of his entire testimony, I findLugo to be of doubtful credibility and credit his testimonyonly where it was corroborated by other witnesses.Reviewing the entire testimonial pattern as to the allegedmisconduct of the seven participants in the work stoppage,it is important to note that the work stoppage presented avery critical situation, that the emotions of those concernedwould inevitably be highly charged, that the stoppage wasitself a continuation of a bitter controversy between Re-spondent Company and Respondent Union on the onehand and the dissident employees on the other, and that thehearing in Case 29-CA-2646 relating to the controversy hadbeen concluded less than a week earlier. Under all thesecircumstances, it is not surprising that there was some van-ance in the versions of the events related by the severalwitnesses.On the basis of all the testimony and evidence of record,I find that the seven employees did engage in a work stop-page and were discharged for so doing. The other employeesremained at work, but the record assuredly warrants theinference, and I find, that some of the working employeeswere distracted by the work stoppage, the interchanges thatensued, and the arrival of the police and RespondentUnion's representatives. I further infer and find that therewas loud talking and shouting, occasioned in part by theneed to be heard above the noise of operating machines, andthat one or more pf the several participants in the workstoppage may have sought to persuade some of the working 350DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees to Join the work stoppage. Based on the testimo-ny of all the witnesses or on the testimony of Respondent'switnesses alone, I find insufficient basis for a finding thatthe seven participants engaged in threats or coercion tocompel their fellow employees to Join the work stoppage. Asto the incident in which Lugo allegedly pushed or tried topush Delgado, I am satisfied and find that the incident, ifit happened at all, was of minor significance, and that Fich-era so regarded it and so regarded other instances of allegedmisconduct to which he testified.C. Analysis and Concluding Findings1.Respondent Union's violations of Section 8(b)(1)(A)The complaint alleges that Respondent Union, actingthrough Harry Pappalardo and Miguel Martinez, whosestatus as business representatives and agents of RespondentUnion is undisputed, restrained and coerced employees ofRespondent Company in the exercise of their Section 7rights, thereby violating Section 8(b)(I)(A) of the Act.As already indicated, 14 of Respondent Company's em-ployees filed a petition with the Board on May 4, 1972, towithdraw Respondent Union's authority to compel them tojoin Respondent Union as a condition of their employment.The right of the employees under Section 7 of the Act toinvoke the Board's processes in this regard is unchallenged,quite apart from the fact that the Respondent Union's au-thority to represent the employees and to execute and im-plement a collective-bargaining agreement in their behalfwith Respondent Company was being successfully chal-lenged in an already pending Board proceeding.It is undisputed that, when Francesco Vasquez told Pap-palardo and Martinez on May 4 that he was being fired byRespondent Company, Pappalardo told Vasquez that hisdischarge was attributable to his signing the deauthonzationpetition. Similarly, it is undisputed that on May 8 Pappalar-do and Martinez told dissident employees that they shouldstickwith Respondent Union and that if they signed thepetition and joined with the employees opposing Respon-dent Union they would be fired. On May 10, the day of thework stoppage, Pappalardo and Martinez informed the par-ticipants that Respondent Union could do nothing for thembecause they had filed a petition to stop Respondent Unionfrom collecting dues and urged them to return to work orthey would be fired. The testimony as to these May 10statements is unchallenged. Indeed, as already noted, Re-spondent Union presented no witnesses, although HarryPappalardo, who entered his appearance for RespondentUnion, was fully advised of the Union"s rights to participatefully and was himself present throughout the hearing.The coercive thrust of the statements made by Respon-dent Union's representatives on May 8 was plain; employ-ees who sought relief by invoking the Board's processeswould be fired. The restraint and coercion imposed uponthe employees' exercise of their Section 7 rights in this re-gard and the consequent violation of Section 8(b)(1)(A)need no elucidation.The same conclusion follows from the statements of Re-spondent Union's representatives in connection with thework stoppage on May 10. As more fully set forth hereinaf-ter, the work stoppage here was a legitimate and protectedconcerted activity by the employees concerned. Neverthe-less,Respondent Union's representatives made it plain thatthey would not support the participants in the work stop-page because they had filed a petition to stop RespondentUnion from collecting dues and that the participants wouldbe fired if they did not abandon the work stoppage andreturn to work.13 This constituted an additional infringe-ment on the exercise by Respondent Company's employeesof the Section 7 rights and a further violation of SectionI conclude and find that Respondent Union by the fore-going conduct engaged in violations of Section 8(b)(I)(A) ofthe Act.2.Respondent Company's violationsof Section 8(a)(1), (2), and (3)The complaint, as amended at the hearing (fn.3, supra),alleges that Respondent Company violated Section 8(a)(1),(2), and (3) of the Act by discharging Francesco Vasquez onMay 8 and by discharging the seven participants in the workstoppage on May 10.Vasquez was discharged on May 8, 1972. He was origi-nally hired when Mario Fichera, Jr., asked RespondentUnion to send him a truckdriver as a replacement for Wal-ter Parks, who was no longer available because of his legaldifficulties.Respondent Union sent Vasquez, a member ofRespondent Union. Fichera, aware of this background, wasobviously surprised to find Vasquez among the employeeswho appeared at the Board offices on May 4 to file a union-deauthorization petition. Fichera specifically directed thequery to Vasquez, "Frank, what are you doing here?"On Fichera's own admission, Vasquez was a very compe-tent employee. When Walter Parks returned to work uponhis release from jail and was given back his Job as truckdriv-er,Fichera asked Vasquez to remain at work because anadditional truck would be delivered in a few days. Duringthis interval, Vasquez was given inside work at the plantwith an occasional stint at driving the station wagon. Upondelivery of the new truck, Vasquez became its operator anddrove regularly.On Monday, May 8, however, 4 days after Fichera sawVasquez at the Board offices, participating in the filing ofa union-deauthorization petition, Fichera summoned Vas-quez to his office, informed Vasquez that he was being laidoff because there was not enough work for two drivers, butthat because Vasquez was a good driver he would be re-called as soon as business improved. The termination slipgiven Vasquez was to the same effect. Vasquez' request thathe be assigned to inside work-as had been done whiledelivery of the new truck was being awaited-was rejected.At the hearing, Fichera reiterated that he let Vasquez gobecause there was not enough work at the time for twoU The recordcontains a suggestion that Respondent Union's position inthis regard may have been predicated on the ground that its collective-bargaining agreement contained a no-strike clause Respondent Union notonly presented no evidence, as previouslynoted, but made no legal argumentThe collective-bargaining agreement was not put in evidence and, in anyevent, would not serve as a defense inasmuch as it was illegally executed and,indeed, was set aside in Case 29-CA-2646. CHROMIUMPLATING &POLISHING CORP.351drivers and that he did not assign Vasquez to inside workbecause he felt that Vasquez had not performed competent-ly during his prior stint as an inside worker. Prompted byhis counsel, Fichera indicated, additionally, that anassign-ment to inside work was not feasible because Vasquez' rateof pay was higher than that which inside workers received.Yet Vasquez had offered to take an inside job at the insideworkers' pay scale.The reasons assigned by Fichera for Vasquez' dischargedo not withstand scrutiny. Credible testimony establishes,and, indeed, Respondent Company does not deny, that thetruck driven by Vasquez continued to be used following thelatter's discharge.Mercado, who was junior to Vasquez inseniority and who had on occasion acted as Vasquez' helper,did the driving. On Fichera's own testimony, it appears thatMercado spent more and more time driving and finally anew driver was hired to take over the driving duties. Vas-quez was not recalled despite the specific commitment madeby Fichera to recall Vasquez as soon as business improved.Fichera explained this omission on the ground that in theinterim the hiring of truckdrivers had been delegated to hisbrother, Robert. I deem the explanation lame, if not con-trived.I find rather that the discharge of Vasquez was promptedby Mario Fichera's generalresentmentagainst theaction ofthe 14 employees in filing a union-deauthorization petitionand by his particular pique that Vasquez, who was referredto him by Respondent Union, was one of the 14 who wentto the Board offices on May 4. Vasquez was the first of the14 to be discharged, 4 days later, and 2 days after that,Mario Fichera seized an opportunity to discharge 7 more.In all, including Brown and Rivera, Respondent Company,within 6 days after the filing of the petition, discharged 10of the 14 employees who subscribed to that petition. Notwholly without significance also is the fact that Pappalardoand Martinez, Respondent Union's representatives, whoobviously enjoyed a cordial relationship with RespondentCompany, volunteered readily that Vasquez' discharge wasattributable to his support of the deauthorization petition.The defense of lack of work is suspect in view of the factthat three new employees were hired on May 9, that thetruck Vasquez drove continued to be used to some extentafter Vasquez' discharge, and that within a relatively shorttime the truck was restored to full operation. And mostenlightening, as already noted, was Respondent Company'shiring of a new driver as opposed to recalling Vasquez, anadmittedly competent driver whom it had committed itselfto rehire.I conclude and find, on the basis of all the evidence, thatthe real reason for Vasquez' discharge was his participationin the filing of the union-deauthorization petition 4 daysearlier. I find further that Respondent Company'saction inthis regard constituted an interference with the right ofVasquez and his fellow employees to engage in an activityprotected by Section 7, hence a violation of Section8(a)(1),and a discriminatory discharge to discouragethe legitimateactivitiesagainstRespondent Union, hence a violation ofSection 8(a)(3). Finally, the discharge of Vasquez was anadditional action by Respondent Company to further itsrecent campaign of unlawfulassistancetoRespondentUnion which was the subject matter of the proceeding inCase 29-CA-2646. Accordingly, I find Vasquez' dischargeto be also a violation of Section 8(a)(2).Remaining for consideration is the legality of the dis-charge on May 10 of the seven participants in the workstoppage which took place on that day. The work stoppagewas avowedly a protest against the discharge of Vasquez,Brown, and Rivera and a demand that they be returned toRespondent Company's employ. 14It has long been established that a strike or work stoppageto protest the discharge of fellow employees, whether thosedischarges were justified or unjustified, is a concerted activi-ty protected by Section 7 of the Act. SeeSummit MiningCorporation,119 NLRB 1668, 1672-73 (1958), and authori-ties there cited. Indeed, Respondent Company, in its brief(p. 7), concedes that "[i]n the case at bar the Complainantsparticipated in a work stoppage which clearly was protectedby the Act." Discharge for engaging in such protected con-certed activity is a patent violation of Section 8(a)(1) and (3)of the Act and also, in the context of the instant case, forreasons already set forth, a violation of Section 8(a)(2) of theAct.Respondent Company defends, however, on the groundthat the discharges of the work stoppage participants werenot directed against the protected work stoppage but ratheragainst the violence and intimidation that accompanied thework stoppage.15 The short answer to this contention is thatno violence occurred, that the misconduct, if any, which didoccur was minimal in all the circumstances and certainlynot of sufficient magnitude to warrant either a discharge ordenial of reinstatement after discharge. The protection ac-corded by Section 7 to the concerted action of the employ-ees is not so fragile as to be shattered by a loud voice or anepithet uttered in a tense confrontation on a plant floor.Moreover, even assuming,contrary to the findings herein,that cognizable misconduct did occur, Respondent certain-ly did not regard such misconduct as the basis for its dis-charge action and, by thesametoken, such misconductwould not afford a basis for the denial of reinstatement.Mario Fichera, Jr., was present throughout the entire workstoppage and on his own testimony was witness to suchconduct as did occur. Yet, at the final discharge interview,Fichera invited the work stoppage participants to return towork. Fichera conditioned that return solely on the aban-donment of the work stoppage and made no reference tomisconduct which, in retrospect, Respondent Companynow claims was the real motivation for its action.The word-ing of the termination slips handed to the participants con-14 Insofar asthe work stoppagewas in protest against Vasquez' discharge,heretofore found to be an unfairlaborpractice, the complaint alleges, andI find, that theworkstoppage was an unfair labor practice strike. However,that finding is not significant in the circumstances of this case inasmuch asall the participantsin the work stoppagewere discharged and, if illegality isfoundin thatregard,the participantswould normallybe entitled in any eventto full reinstatement.As demonstratedin the text,a work stoppage or striketo obtain reemployment for dischargedemployeesis a protected activity evenif the challenged dischargeswere whollylawful.15At the hearing,itappeared that a defense might be predicated on thefact that the workstoppageviolated a no-strike provisionin the collective-bargaining agreement between RespondentCompanyand RespondentUnion Inasmuch as that agreement has been found to have been unlawfullyexecuted,RespondentCompany quite properlydoes not urge that defensein its brief 352DECISIONSOF NATIONALLABOR RELATIONS BOARDfirms that the work stoppage was the only motivation for thedischarge." I conclude that the defense of violence andmisconduct is a patent afterthought designed to conceal thetrue motivation for the discharges which represented a fur-ther step in Respondent Company's continuing effort tostifle opposition to its relationship with Respondent Union.Here, as inN.L.R.B. v. Clinton Packing Co., Inc.,468 F.2d953 (C.A. 8, 1972), "[e]vidence of prior unfair labor practic-es isrelevant in determining the Company's motivation inits subsequent conduct."In sum and on the evidence of record, I find that Respon-dent Company by discharging the seven participants in thework stoppage on May 10, 1972, violated Section 8(a)(1),(2), and (3) of the Act.CONCLUSIONS OF LAW1.By threatening employees of `Respondent Companywith loss of employment for filing a union-deauthorizationpetition and for engaging in a protected work stoppage,Respondent Union violated Section 8(b)(1)(A) of the Act.2.By discharging Francesco Vasquez on May 8, 1972,and by discharging George Cipolla, Ramon Lugo, WillieMcGuiness, Jesse James Hardy, Lucius Ellison, RufusGardner, and Felix Nieves on May 10; 1972, RespondentCompany violated Section 8(a)(1), (2), and (3) of the Act.3.The foregoing unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent Union and RespondentCompany engaged in certain unfair labor practices, the stat-ute requires that the respective Respondents be required tocease and desist from such conduct.On the basis of thefindings made in this proceeding and, in view of the findingsmade in theprior closelyrelated proceeding in Case 29-CA-2646,a broad disposition on the part of both Respon-dents to engage in unfair labor practices is revealed and abroad orderto enjoin such conduct is warranted.The unfairlabor practices found also dictate the proprie-ty of directing affirmative remedial action.I shall direct thatRespondent Company reinstate the eight employees, foundto have been discriminatorily discharged, to their formerpositions or, if such positions no longer exist,to substantial-ly equivalent positions, dismissing,if necessary,employeessubsequently hired to replace the wrongfully dischargedemployees.I shall further direct that RespondentCompanymake the eight discharged employees whole for earningslost as a result of their wrongful terminations by paymentto each of them of a sum of money equal to that which eachwould normally have earned,absent the unlawful discnmi-nation,from the date of his termination to the date of Re-16Under the circumstances, I deem it unnecessary to explore whether, asGeneral Counsel contends, Respondent Company, by inviting the work stop-page participants to return to work, condoned such misconduct as may haveoccurredWhile I believe that such a finding would be warranted, it isabundantly clear on the basis of the testimony afforded by Mario Fichera,Jr , himself, and on the basis of the termination slips that misconduct, if itoccurred at all, was not a factorentering intothe dischargedeterminationand no misconduct occurred thereafter to warrant adenial of reinstatementspondent Company's offer of reinstatement, less their netearnings during said period. Backpay shall be computedand interest added in the manner prescribed in F.W. Wool-worth Company,90 NLRB 289 (1950), andIsis Plumbing &Heating Co,138NLRB 716 (1962). To facilitate andachieve these ends, the customary requirement for record-keeping will be included.Inasmuch as affirmative relief relating to the finding ofunlawful assistance in violation of Section 8(a)(2) of the Acthas already been directed in Case 29-CA-2646, direction ofsuch affirmative relief in this proceeding would be purelyduplicative and will not be entered.Respondent Union has been found to have violated Sec-tion 8(b)(1)(A).While there is evidence in the record thatRespondent Union tolerated, or perhaps even welcomed,the discriminatory discharges found herein, there is no basisin the record for finding that Respondent Union took anyaction in that regard and no affirmative relief is directed tobe taken by Respondent Union with respect to the discharg-es.Both Respondents will be directed to post appropriatenotices and make appropriate reports.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I recommend the following Order."ORDERA. Respondent Chromium Plating and Polishing Corp.,Brooklyn, New York, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyof its employees to discourage them from availing them-selves of the processes of the National Labor RelationsBoard.(b)Discharging or otherwise discriminating against anyof its employees to discourage them from engaging in pro-tected work stoppages.(c)Aiding,assisting, or contributing support to Amalga-mated Production and Journeymen's Workers Union ofAmerica, Local 9, and District 5 Affiliated Unions, or anyother labor organization of its employees.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their Section 7rights to organize and bargain collectively or to refrain fromsuch activities.2.Take the following affirmative action:(a)Offer the individuals named hereunder immediateand full reinstatement to their former jobs, dismissing, ifnecessary, employees subsequently hired to replace them; ifsuch former jobs no longer exist, reinstate the individualsnamed hereunder to substantially equivalent jobs. In eitherevent such reinstatement shall be without prejudice to theseniority and other rights and privileges of the named em-17 In the eventno exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions, and recommendedOrder herein shall, as provided inSec 102 48of the Rules and Regulationsbe adopted by the Boardand become itsfindings, conclusions,and Order, and all objectionsthereto shall be deemedwaived forall purposes CHROMIUM PLATING & POLISHING CORP.ployees. These employees are:Francesco VasquezJesse James HardyGeorge CipollaLucius EllisonRamon LugoRufus GardnerWillieMcGuinessFelix Nieves(bMake the above-named employees whole for their lostearnings in the manner set forth in the section of this Deci-sion entitled"The Remedy."(c)Preserve and, upon request,make available to theBoard or its agents, for examination and copying, all payrollrecords,social security payment records,timecards,person-nel records and reports,and all records necessary to analyzethe amount of backpay due under the terms of this recom-mended Order.(d) Post at its plant inBrooklyn, New York,copies of theattached notice marked "Appendix A." 18 Copies of thenotice, on forms provided by the Regional Director forRegion 29,after being duly signed by an authorized repre-sentative of the Respondent named herein,shall be postedby the Respondent immediately upon receipt thereof, andbe maintained for 60 consecutive days thereafter in conspic-uous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken bythe Respondent to see that the notices are not altered, de-faced, or covered by any other material.(e)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order what stepsthe Respondent has taken to comply herewith.B.Respondent Amalgamated Production and Journey-men'sWorkers Union of America, Local 9 and District 5Affiliated Unions,its officers,agents, and representatives,shall:1.Cease and desist from:(a)Restraining or coercing employees of ChromiumPlating and PolishingCorp.in the exercise of their right toinvoke the processes of the National Labor Relations Boardor to engage in a protected work stoppage.(b)Restraining or coercing employees of ChromiumPlating and PolishingCorp.in any other manner in theexercise of their Section 7 rights to organize and bargaincollectively or to refrain from such activities.2.Take the following affirmative action:(a) Post at its business office, meeting halls, or otherplaces where it customarily posts notices, copies of the at-tached notice, marked "Appendix B." 19Copies of said no-tice,on forms providedby theRegional Director for Region29, shall,after being duly signed by an authorized represen-tative of the Respondent, be posted by Respondentimmedi-ately upon receipt thereof, and be maintained for 60consecutive days thereafter in conspicuous places, includingallplaces where notices to members are usually posted.Reasonable steps shall be taken to insure that such noticesare not altered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith." In the event the Board'sOrder isenforced by a Judgment of a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United States Courtof AppealsEnforcing an Order of theNational Labor Relations Board "19 See In.18,supraAPPENDIX ANOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United StatesGovernment353WE WILL NOT discharge or otherwise discriminateagainst any of our employees to discourage them fromusing the NationalLaborRelations Board.WE WILL NOT discharge or otherwise discriminateagainst any of our employees because they engage inlawful work stoppages or strikes.WE WILL NOT aid, assist,or contribute support to Am-algamated Production and Journeymen'sWorkersUnion of America,Local 9 and District 5 AffiliatedUnions, or any other labor organization of our employ-ees.WE WILL NOT in any other manner interfere with ouremployees right to organize and bargain collectively orto refrain from such activities.WE WILL offerto take back the employees namedbelow to their old jobs and we will pay them for theearnings they lost because we put them off their jobs.The employees are:Francesco VasquezJesse James HardyGeorge CipollaLucius EllisonRamon LugoRufus GardnerWillieMcGuinessFelix NievesCHROMIUM PLATING ANDPOLISHING CORP.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defacedor covered by any other material.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 16 CourtStreet,Brooklyn, NewYork 11241, Telephone 212-596-3750.APPENDIX BNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernment 354DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILLNOT restrain or coerce employeesof Chromi-um Plating and PolishingCorp.,because they want touse or do use the NationalLaborRelations Board orbecause they engage or want to engage in a lawfulstrike or work stoppage.WE WILL NOTrestrain or coerce employeesof Chromi-um Plating and PolishingCorp.,in any other mannerin their right to organize and bargain collectively or torefrain from such activities.AMALGAMATEDPRODUCTIONAND JOURNEYMEN'SWORKERSUNION OF AMERICA,LOCAL 9ANDDISTRICT 5AFFILIATEDDatedByUNIONS(LaborOrganization)(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice,16 Court Street,Brooklyn, NewYork 11241,Telephone212-596-3750.